Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                     No. 04-13-00733-CV

                                      Joseph P. SMITH,
                                          Appellant

                                              v.

                                       Lori E. SMITH,
                                          Appellee

                 From the 224th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-CI-09439
                         Honorable Gloria Saldaña, Judge Presiding

       BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, this appeal is DISMISSED. Costs of
the appeal are taxed against appellant.

       SIGNED December 18, 2013.


                                               _________________________________
                                               Rebeca C. Martinez, Justice